DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see remarks Page 7, filed 04/18/2022, with respect to rejection of claims 1, 10 and 11 under non-statutory double patenting have been fully considered and are persuasive because (instant claim determines pose and position of a user versus co-pending  claim determines position and posture of camera).  Therefore the rejection has been withdrawn.. 

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 11 are allowable  because applicant’s argument is persuasive that the combination of prior arts fails to expressly teach the amended limitation, “identify, from an image of a user that is captured by a first camera configured to capture the image of a real space in which a plurality of users and an object are present, a position and a posture of the user, the position of the first camera being different from a position of each of the plurality of users in the real space;”. Basically the limitation says that  a camera capturing the image of the both person/players, which can’t be a  head mounted camera of the first or second user/player. The arrangement of camera , players, object are not available in the prior arts of record to perform the limitations of the claims  as a whole. Further search by examiner didn’t provide a combination of references that can teach the limitation. 
Dependent claims 2-6, 8-9, 12-14 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616